DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a filter portion whose upstream end portion”, apparently in reference to an earlier part of the claim.  There is a lack of antecedent for the limitation “upstream end portion” in the claim because the claim has not recited that the filter portion has an upstream end portion.
	Claim 2 recites “a first filter whose upstream end portion”, apparently in reference to an earlier part of the claim.  There is a lack of antecedent for the limitation “upstream end portion” in the claim because the claim has not recited that the first filter has an upstream end portion.
	Claim 12 recites the limitation “a weight ratio of the magnesium oxide and the calcium carbonate”.  It is not clear if the intended ratio applies to magnesium oxide:calcium carbonate or calcium carbonate:magnesium oxide.
	Claim 19 recites the limitation “a ratio of the menthol and the lime oil”.   It is not clear if the intended ratio applies to menthol:lime oil or lime oil:menthol.  It is also not clear if the ratio is a weight ratio, a volume ratio or some other ratio.
	Claim 19 recites the limitation “a ratio of the lime oil and the methyl salicylate”.   It is not clear if the intended ratio applies to lime oil:methyl salicylate or methyl salicylate:lime oil.  It is also not clear if the ratio is a weight ratio, a volume ratio or some other ratio.
	Claim 21 recites the limitation “a ratio of the menthol and the orange oil”.   It is not clear if the intended ratio applies to menthol:orange oil or orange oil:menthol.  It is also not clear if the ratio is a weight ratio, a volume ratio or some other ratio.
	Claim 21 recites the limitation “a ratio of the orange oil and the cis-3-hexenol”.   It is not clear if the intended ratio applies to orange oil:cis-3-hexenol or cis-3-hexenol:orange oil.  It is also not clear if the ratio is a weight ratio, a volume ratio or some other ratio.
	Claim 23 recites the limitation “a ratio of the menthol and the cis-3-hexenol”.   It is not clear if the intended ratio applies to menthol:cis-3-hexenol or cis-3-hexenol:menthol.  It is also not clear if the ratio is a weight ratio, a volume ratio or some other ratio.
	Claim 23 recites the limitation “a ratio of the cis-3-hexenol and the linalool”.   It is not clear if the intended ratio applies to cis-3-hexenol:linalool or linalool:cis-3-hexenol.  It is also not clear if the ratio is a weight ratio, a volume ratio or some other ratio.
	Claim 24 recites the limitation “a ratio of the menthol and the cis-3-hexenol”.   It is not clear if the intended ratio applies to menthol:cis-3-hexenol or cis-3-hexenol:menthol.  It is also not clear if the ratio is a weight ratio, a volume ratio or some other ratio.
	Claim 24 recites the limitation “a ratio of the cis-3-hexenol and the hexenal”.   It is not clear if the intended ratio applies to cis-3-hexenol:hexenal or hexenal:cis-3-hexenol.  It is also not clear if the ratio is a weight ratio, a volume ratio or some other ratio.
	The remaining claims ultimately depend from and inherit the indefiniteness of Claim 1, therefore are also rejected..

International Search Report
Geiszler (US 4700725 A) and PHILIP MORRIS PRODUCTS INC (JP 201859338 A) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/KR2019/014409 to which the instant application claims priority.  
The cited references fail to disclose the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over British American Tobacco (Investments) Limited (WO-2014/068295 A1), hereinafter BAT1, in view of Motodamari (US 2020/0229490) and as evidenced by Kadiric et al (US 2011/0232663).  WO-2014/068295 A1 was provided in an Information Disclosure Statement filed 2/5/2021.
Claim 1: BAT1 discloses a smoking article (Abs; p 5, line 18, Fig. 1) comprising:
a tobacco rod 2 (smoking material portion) wrapped by a wrapper 3 (p 5, lines 20-21), and
a filter portion 4 whose upstream end is connected longitudinally to the tobacco rod by a tipping paper 5 overlaying the filter 4 and partially overlaying the rod wrapping material (p 5, lines 22-24).  The terms ‘upstream’ and ‘downstream’ are relative terms defined in relation to the direction of mainstream smoke (or other aerosol) drawn through a smoking article in use (p 5, lines 14-16).
The filter 4 comprises a first filter section 6 at the tobacco end of the filter that includes a capsule 8 therein (p 5, lines 24-26), the capsule containing a menthol flavorant although other fluids can be contained therein (p 6, lines 25-27).  The first filter section 6 is wrapped with plug wrap 9 filter wrapper (p 7, lines 16-18).
The tipping paper comprises ventilation holes (perforation region) located in a longitudinal position other than that in which capsule 8 is located to avoid damaging the capsule during manufacture (p 7, lines 18-20).  In an embodiment, the capsule 8 is 3.5 mm in diameter and extends between 13.25.mm and 18.75 mm from the mouth end of the article (p 7, lines 23-25) and a first perforation region is provided at 20 mm from the mouth end (p 7, lines  22-23; p 12, lines 32-34.  In some embodiments, a second perforation region is provided at 13 mm from the mouth end (p 12, lines 32-34, Fig. 5), ), and the capsule 8 is positioned downstream of one perforation region and upstream of the other.  Therefore, it would have been obvious to one of ordinary skill in the art to establish two perforation regions with the capsule 8 disposed  downstream of one perforation region and upstream of the other, with a reasonable expectation of obtaining a suitable smoking article.  
BAT1 does not disclose that the perforation regions comprise a plurality of perforations formed along an outer circumferential surface of the tipping paper.  
However, it is generally known to one of ordinary skill in the art that filter cigarettes include a cylindrical rod of tobacco surrounded by a paper wrapper and a cylindrical filter axially aligned in an abutting end-to-end relationship with the wrapped tobacco rod, the wrapped tobacco rod and the filter joined by tipping paper that circumscribes the entire length of the filter and an adjacent portion of the wrapped tobacco rod. It is further generally known to provide the tipping paper with one or more circumferential rows of perforations at a location along the filter in order to ventilate mainstream tobacco smoke produced during combustion of the wrapped tobacco rod with ambient air (for evidence, see Kadiric et al [0002]).  
Therefore, forming the perforated regions of BAT1 comprising a plurality of perforations formed along an outer circumferential surface of the tipping paper would have been obvious to one of ordinary skill in the art as a typical method of ventilating mainstream tobacco smoke.
Claim 2: BAT1 discloses that the filter 4 further comprises a second section 10 at the mouth end of the filter 4 (p 5, lines 35-36), the second section wrapped in a second plug wrap 13 (p 6, lines 10-11).  The upstream end of the second filter section 10 is combined with a downstream end portion of the first filter section 6 (see Fig. 1).  The tipping paper serves as a combining paper that surrounds the first filter section and the second filter section so the first and second filter sections are combined.
Alternatively, Motodamari discloses a filter 32 for a smoking article comprising a first filter segment 32a comprising filter member 321a wrapped in filter wrapping 322a wound around the outer surface thereof, a second filter segment 32b comprising filter member 321b wrapped in filter wrapping 322b wound around the outer surface thereof, a third combining wrapper which surrounds and connects the first and second filter segments, and a tipping sheet wound around the peripheral surface of the downstream end of a cigarette rod 11 and the outer peripheral surface of the filter 32 (Abs, [0065]-[0070], Fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art to include a combining wrapper to connect the filter sections together in the filter of BAT1 in view of Motodamari.  An advantage would be a strengthening of the segmented filter against damage during manufacture and handling. 
Claims 3-5: BAT1 teaches what is generally known in the art, that smoking articles come in different lengths (p 4, lines 24-29) and the filters thereof are produced with different lengths, typically from 15 mm to 30 mm (p 5, lines 4-7).  One objective of the smoking article is to expose smoke generated during usage to a smoke modifying additive (p 1, lines 15-24).  It would have been within the skills of one of ordinary skill in the art to select the lengths of filter segments of BAT1 by routine optimization to obtain the desired filtration properties, smoke modification and flavoring(s) in use.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BAT1, with or without Motodamari, and further in view of Shi (US 2005/0000531).
Claim 10: The disclosures of BAT1 and Motodamari are used as above.  BAT1 and Motodamari do not disclose the porosity of the wrappers or tipping paper.  However, Shi teaches that the porosity of wrapping material determines the ease with which air can pass into a cigarette, the tar and nicotine yield, the combustibility, and the number of puffs [0192].  Different kinds of cigarettes may use papers of different porosities [0192].  Therefore, the porosity of the paper is a result effective variable.  Preferred porosity values range from 40 to 80 CU and up to 200 CU or higher are mentioned.  Shi also teaches that higher porosities can be obtained by perforating the paper [0192].  Therefore, it would have been obvious to one of ordinary skill in the art to determine the porosity for the wrapping papers and tipping paper of BAT1 by routine optimization to obtain the desired tar and nicotine yield, the combustibility, and the number of puffs.


Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over BAT1, with or without Motodamari, and further in view of Sebastian et al (US 2011/0030709)
Claims 11: The disclosures of BAT1 and Motodamari are used as above.  BAT1 and Motodamari do not disclose that calcium carbonate and magnesium oxide are applied as a filler to the smoking material wrapper.  However, Sebastian et al discloses that typical wrapping materials for tobacco rods comprise fillers in an amount up to about 45% by dry weight of the base material [0183], including calcium carbonate particles and magnesium oxide particles [0185].  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and apply a mixture of calcium carbonate and magnesium in the tobacco rod wrapper of BAT1 in view of Sebastian et al with a reasonable expectation of obtaining a suitable smoking article.
Claims 12 and 13: One of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results.  
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and include claimed amounts and weight ratios of calcium carbonate and magnesium oxide in the tobacco rod wrapper of BAT1 in view of Sebastian et al with a reasonable expectation of obtaining a suitable smoking article.
Claim 14: BAT1 and Motodamari do not disclose the basis weight or porosity of the tobacco rod wrapper.  However, Sebastian et al discloses that typical wrapping material base sheets for tobacco rods have a basis weight up to about 80 g/m2 [0181] and porosities of at least about 5 CU [0182].  
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a claimed basis weight and porosity in the tobacco rod wrapper of BAT1 in view of Sebastian et al with a reasonable expectation of obtaining a suitable smoking article.
Claim 15: As discussed above, the smoking article of BAT1 comprises a wrapper for the tobacco rod (which corresponds to an inner wrapper) and is partially overlaid by the tipping paper wrapper (which corresponds to an outer wrapper that comes into contact with the inner wrapper and surrounds an outer portion of the inner wrapper). 
Alternatively, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, forming a smoking material wrapper including an inner wrapper in contact with the smoking material and an outer wrapper that comes into contact with the inner wrapper and surrounds an outer portion of the inner wrapper would have been an obvious embodiment.
Claims 16-17: Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, forming a smoking material wrapper including an inner wrapper in contact with the smoking material and an outer wrapper that comes into contact with the inner wrapper and surrounds an outer portion of the inner wrapper would have been an obvious embodiment.  Sebastian et al discloses that typical wrapping material base sheets for tobacco rods have a basis weight from about 15 g/m2 up to about 80 g/m2 [0181] and a particularly preferred porosity of at least about 5 CU and less than about 70 CU, with a particularly preferred  range of about 20 CU to about 50CU  being particularly preferred [0182].  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to form a smoking material wrapper including an inner wrapper and an outer wrapper having a claimed basis weight and porosity as the tobacco rod wrapper of BAT1 in view of Sebastian et al with a reasonable expectation of obtaining a suitable smoking article.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BAT1, with or without Motodamari, and further in view of Shi (US 2005/0000531) and Koyama (US 2020/0397038).  Koyama is a National Stage application that has priority to PCT/JP2019/016612, filed April 19, 2019, which is prior to the earliest effective filing date of the claimed invention.
Claim 18: BAT1 discloses that the capsule contains menthol.  BAT1 and Motodamari do not disclose that the capsule contains the claimed combination of  flavoring materials.  However, Shi discloses suitable encapsulated flavoring materials for use in smoking articles, including menthol and methyl salicylate ([0028], [0031]).  Koyama discloses flavorants suitable for incorporation into a capsule to be embedded in a smoking article filter [0016].  Suitable flavorings include oils from lime and peppermint [0040] and menthol ([0016], [0043]).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and include the claimed flavorings in the capsule of BAT1 in view of Shi and Koyama with a reasonable expectation of success in forming a suitable smoking article.
Claim 19: One of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Therefore, it would have been obvious to one of ordinary skill in the art to select and include claimed amounts of claimed flavorings in the capsule of BAT1 in view of Shi and Koyama with a reasonable expectation of success in forming a suitable smoking article.

Allowable Subject Matter
Claims 6-9, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or reasonably suggest a smoking product comprising perforation regions configured as claimed in Claim 6.  
Regarding Claims 20-24, Koyama discloses suitable flavorings include trans-2-hexenol and cis-4-hexenol, but fails to disclose cis-3-hexenol.  The prior art also fails to disclose or reasonably suggest a smoking product comprising the claimed flavoring materials 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748